09-1987-cv
Eitzen Bulk A/S v. Capex Industries A/S

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                                      SUMMARY ORDER

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 9th day of February, two thousand and ten.

Present:    ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
            DEBRA ANN LIVINGSTON,
                         Circuit Judges.
_____________________________________________________

EITZEN BULK A/S,

                                                      Plaintiff-Appellant,

                          -v-                                        (09-1987-cv)

CAPEX INDUSTRIES LTD.*,

                                                      Defendant-Appellee.




Appearing for Appellant:        Peter J. Gutowski, Freehill Hogan & Mahar, LLP, (Manuel A.
                                Molina, on the brief), New York, New York.

Appearing for Appellee:         Simon Harter, Esq., New York, New York.


       *
          The parties agree that the proper name for defendant-appellee is Capex Industries Ltd.,
not Capex Industries A/S as indicated in the official caption. The clerk is directed to correct the
official caption.
        Appeal from the United States District Court for the Southern District of New York
(Jones, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is VACATED and
REMANDED.

        Appellant Eitzen Bulk A/S appeals both a March 25, 2009 and April 29, 2009 order of
the United States District Court for the Southern District of New York (Jones, J.). While this
appeal was sub judice, we decided The Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte. Ltd.,
585 F.3d 58 (2d Cir. 2009), in which we overruled Winter Storm Shipping, Ltd. v. TPI, 310 F.3d
263 (2d Cir. 2002), and held that electronic fund transfers being processed by intermediary banks
are no longer subject to attachment under Rule B of the Supplemental Rules for Admiralty and
Maritime Claims and Asset Forfeiture Actions. Also while this appeal was sub judice, we
decided Hawknet, Ltd. v. Overseas Shipping Agencies, 590 F.3d 87 (2d Cir. 2009), and held that
our decision in The Shipping Corp. applied retroactively. Accordingly, we VACATE the district
court’s orders and REMAND the matter for consideration in light of these recent decisions.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk